Citation Nr: 1827774	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a groin disability, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for chronic joint pain.

4.  Entitlement to service connection for chronic muscle pain.

5.  Entitlement to service connection for sleep disturbance.

6.  Entitlement to service connection for muscle twitching.

7.  Entitlement to service connection for a respiratory disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for neuropathy.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease status post ACL repair with mild instability.

12.  Entitlement to an initial compensable disability rating for migraine variant headaches.

13.  Entitlement to an increased rating in excess of 10 percent for irritable bowel syndrome (IBS).

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marcia L. Moellring, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's Spouse and D.W.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991, with a period of active duty for training (ACDUTRA) from June 1987 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2016, the claims were remanded for additional development.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection the residuals of a groin injury, entitlement to increased evations for IBS and migraine variant with headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed final April 1992 rating decision, the RO denied the Veteran's claim for service connection for a groin disability; he was advised of the RO's decision, and of his appellate rights.

2.  Since the April 1992 rating decision, new and material evidence has been received to reopen the service connection claim for a groin disability.

3.  In written correspondence received on January 27, 2017, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for chronic fatigue syndrome; the Board has no jurisdiction over that appeal.

4.  In written correspondence received on January 27, 2017, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for chronic joint pain; the Board has no jurisdiction over that appeal.

5.  In written correspondence received on January 27, 2017, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for chronic muscel pain; the Board has no jurisdiction over that appeal.

6.  In written correspondence received on January 27, 2017, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for sleep disturbance; the Board has no jurisdiction over that appeal.

7.  In written correspondence received on January 27, 2017, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for muscle twitching; the Board has no jurisdiction over that appeal.

8.  In written correspondence received on January 27, 2017, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for a respiratory disorder; the Board has no jurisdiction over that appeal.

9.  The Veteran has a current low back disability that is related to his long-term antalgic painful gait, which was causally related to or aggravated by his service-connected left knee disability

10.  The Veteran has bilateral lower extremity radiculopathy that is caused or aggravated by his now service-connected back disability.

11.  The Veteran's left knee disability has been manifested by moderate instability throughout the appeal period.

12.  The Veteran's left knee disability has been manifested by X-ray evidence of degenerative changes with painful motion; limitation of flexion no worse than 95 degrees; extension within normal limits; and no ankylosis.


CONCLUSIONS OF LAW

1.  The RO's April 1992 rating decision to deny service connection for a groin disability is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a groin disability.  38 U.S.C. §§ 1131, 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The appeal for entitlement to service connection for chronic fatigue syndrome is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

4.  The appeal for entitlement to service connection for chronic joint pain is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

5.  The appeal for entitlement to service connection for chronic muscle pain is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

6.  The appeal for entitlement to service connection for sleep disturbance is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

7.  The appeal for entitlement to service connection for muscle twitching is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

8.  The appeal for entitlement to service connection for a respiratory disorder is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

9.  The criteria for service connection for a back disability secondary to a service-connected left knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.10 (2017).

10.  The criteria for service connection for bilateral lower extremity radiculopathy secondary to a service-connected back disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.10 (2017).

11.  The criteria for an increased rating to 20 percent for left knee moderate instability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

12.  The criteria for entitlement to a separate 10 percent rating for left knee degenerative joint disease have been met.  38 U.S.C. § 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In an April 1992 rating decision, the RO denied the Veteran's claim for service connection for a groin disability on grounds that the Veteran did not have a current groin disability.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).

As a result, the RO's decision became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the April 1992 rating decision, service connection for a groin disability was denied on the basis of no current disability.  The evidence received since the time of the RO's April 1992 rating decision includes the Veteran's testimony from a January 2018 videoconference hearing and several statements in support of his claim noting that he currently has persistent or recurrent symptoms of groin pain.  The Veteran testified at the January 2018 hearing that, in service, he had treatment for groin pain.  He also indicated that it feels like something is tearing when he goes to pick things up; he feels a hot, burning sensation; the pain is in his scrotum; and he has symptoms of swelling, soreness, tenderness and nausea.

As the RO denied the Veteran's claim, noting no diagnosis of a groin injury, this evidence supports the contention that the Veteran may have persistent or recurrent symptoms or residuals of a groin injury.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2014, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a groin disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


II. Dismissal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204 (b)(1) (2017).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2017).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C. § 7105 (d)(5) (West 2012); 38 C.F.R. §20.202 (2017).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996). 

A notice of disagreement must be filed within one year from the date notice of a decision is mailed to the claimant.  38 U.S.C. § 7105(b)(1) (West 2012); 38 C.F.R. § 20.302(a) (2017).  A substantive appeal must be filed either within 60 days from the date the statement is mailed to the claimant or within the remainder of the one year period from notification of the decision being appealed, whichever is later.  38 U.S.C. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b)(1) (2017).

A July 2014 rating decision denied service connection for chronic fatigue syndrome, chronic joint pain, chronic muscle pain, sleep disturbance, muscle twitching and a respiratory disability.  The Veteran was provided notice of those denials in a July 2014 letter.  In November 2014, the Veteran filed a notice of disagreement with the decisions.  In a February 2016 Board decision, these issues were remanded so that the RO could issue a statement of the case.  Before a statement of the case could be issued, VA corresponded with the Veteran's representative by telephone and she noted the Veteran's intent to withdraw these claims.

In written correspondence dated and received on January 27, 2017, the Veteran's representative indicated that he wanted to withdraw his pending appeals for chronic fatigue syndrome, chronic joint pain, chronic muscle pain, sleep disturbance, muscle twitching and a respiratory disability.

The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issues on appeal.  See 38 C.F.R. § 20.204 (2017).  The claims of entitlement to service connection for chronic fatigue syndrome, chronic joint pain, chronic muscle pain, sleep disturbance, muscle twitching and a respiratory disability are dismissed.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Low Back

The Veteran is service connected for left knee degenerative joint disease status post ACL repair with mild instability.  He contends that he is entitled to service connection for a low back disability that is secondary to his service-connected left knee disability.

First, the Veteran currently has a diagnosis of lumbar spondylosis with myelopathy from a February 2012 VA examination.  Accordingly, the presence of a current back disability is established.

Second, with regards to whether the Veteran's back disability was caused or aggravated by his service-connected left knee disability, VA provided an examination, and the Veteran submitted a private medical opinion.  

In February 2012, VA examination was provided to the Veteran for his back disability.  The examiner noted that the Veteran has a history of gradual onset progressive low back symptoms starting around 1995 and progressing to the present.  He is unable to lift or carry anything greater than fifteen pounds, he cannot pick up objects after dropping them, and he is unable to clean himself on the toilet.  He also found that the Veteran has guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in abnormal gait.  The examiner, however, did not provide an opinion.

In April 2015, the competent and credible "Expert Independent Medical Opinion" from Dr. D.B.M., who interviewed the Veteran and reviewed his entire file, noted that the Veteran's statements during his interview, as well as those in affidavits provided by his family and friends, correlate with a September 2009 evaluation by neurosurgeon Dr. P.N., which documents that the Veteran's symptoms started approximately 15 years prior and were not preceded by any injury to the head, neck or low back.  Dr. D.B.M. opines that it is at least as likely as not that the Veteran's present thoracolumbar symptoms are directly related to his long-term antalgic painful gait, which was the result of his service-connected left knee injury.  In the February 2012 VA examination, Dr. J.M. documented the same history as Dr. P.N. (that there was a history of a gradual onset of progressive low back symptoms starting around 1995 and progressing up to the present).  Dr. D.B.M. indicated that neither doctor documented any history of an injury involving the Veteran's thoracolumbar area.  He also provided orthopedic literature to support his contention.  He noted that it is at least as likely as not that the clinical diagnostic category that the Veteran's orthopedic problem falls under is known as a "Chronic Mechanical Low Back Syndrome."  Dr. D.B.M. indicated that, because of the pain the Veteran experienced when weight bearing on his left lower extremity, the natural tendency is to attempt to diminish the weight on his left lower extremity and place more weight on his right lower extremity when walking.  The Veteran would attempt to spend less time weight bearing on his left lower extremity, and more time weight bearing on his right lower extremity during stance.  Consequently, the change in his gait results in a significant alteration in the normal mechanical forces that are transmitted through the lower extremities into the pelvis, and subsequently the lumbar spine.  Dr. D.B.M. concluded that his unbalanced gait was secondary to a painful left knee, and he is attempting to unload his left lower extremity, and it affects the lumbar spine.  This opinion is highly probative in establishing a nexus that the Veteran's back disability was caused or aggravated by his service-connected left knee disability.

In light of the aforementioned diagnosis of a current disability, as well as the only medical opinion from the April 2015 examiner that the Veteran's low back disability is directly related to his long-term antalgic painful gait, which was the result of his service-connected left knee disability, secondary service connection for a low back disability is warranted.

Neuropathy

Post-service private treatment records from Dr. P.N. in 2009 notes a report of numbness and tingling in the legs in conjunction with back pain.  The examiner noted from sensory examination there was gradient to pinprick to the level of the bilateral knees.  There was also a similar gradient to cold, and some minimal decreased vibratory sense.  The examiner assessed that the Veteran had a five-year history of numbness and tingling in the feet, and that there was moderate to severe gradient to pinprick indicating neuropathy.

In a February 2012 VA examination, Dr. J.M. documents the presence of bilateral lower extremity radicular symptoms consisting of pain, numbness and paresthesias that extended to the Veteran's feet.  He noted radicular pain due to radiculopathy.  There was moderate constant pain in both lower extremities; moderate intermittent pain in both lower extremities; mild paresthesias and/or dysesthesias in both lower extremities; and mild numbness in both lower extremities.  The nerve roots involved were L4/L5/S1/S2/S3 (sciatic nerve).  The examiner did not, however, provide an opinion.

In an April 2015 private medical opinion, Dr. D.B.M. opines that it is at least as likely as not that the Veteran's present bilateral lower extremity radicular symptoms are secondary to his lumbar pathology that in turn, as noted above, was the secondary result of his service-connected severe left knee injury.  He noted that, prior to treatment rendered by the Veteran's family physician, the pain was constant.  His lower extremity symptoms are present on a daily basis, but not continuously present.  Dr. D.B.M. noted that he would equate the bilateral lower extremity symptoms as being moderate to severe in nature, as noted by the severity of his symptoms throughout his c-file.

In light of the fact that the Board has granted service connection for a back disability, and the aforementioned diagnosis of current radiculopathy and a medical opinion that the Veteran's radiculopathy is directly related to his service-connected back disability, secondary service connection for bilateral lower extremity radiculopathy is warranted.

IV. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's left knee disability has been rated under Diagnostic Code (DC) 5257 for left knee degenerative joint disease status post ACL repair with mild instability, currently rated as 10 percent disabling.

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2017).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003.

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned. A 20 percent rating is appropriate where extension is limited to 15 degrees. A 30 percent rating is assigned in the case of extension limited to 20 degrees. A 40 percent rating is appropriate where extension is limited to 30 degrees. A 50 percent rating is assigned for limitation of extension to 45 degrees. See 38 C.F.R. § 4.71a , DC 5261.

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability. Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 38 C.F.R. § 4.71a , DC 5262.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45. DeLuca. Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (1997).

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. § 20.101 (a) (2017). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

As such, in order for the Veteran to receive a higher evaluation under Diagnostic Code 5257, he would have to have moderate or severe recurrent subluxation or lateral instability.  Upon review of the medical evidence of record noted below, the Board finds that the evidence supports a higher rating under this Diagnostic Code.  

A November 2011 VA examiner found mild instability of the left knee.

A November 2012 VA examiner found anterior instability of the left knee at 0 to 5 millimeters.  

In an April 2015 private medical opinion, the examiner noted that the Veteran has continued to have more than just anterior - posterior instability of his left knee.  He noted that the c-file reveals that in respect to evaluating his post-surgical stability of his left knee, only a Lachman's test was performed, and rotary instability should have been tested.  The examiner stated that the greatest disability for an individual with an insufficient ACL is rotary instability.  The Veteran's treating surgeons also gave him an anti-rotary brace after the ACL reconstruction.  The Veteran had to use his brace when he was going to be physically more active.  The examiner opined that it is at least as likely as not that under DC 5257, the Veteran's rotary instability is moderate in nature.  Therefore, a 20 percent rating under DC 5257 is warranted.

Significantly, upon examination in 2011 and 2012, VA examiners found mild left knee instability.   That stated, given the Veteran's competent and credible lay accounts of instability and the regular use of a cane and anti-rotary brace, and the April 2015 private examiner's findings of moderate instability, the Board finds that the evidence of record supports a finding of moderate instability of the left knee.

The Board will now make a determination if a separate rating is warranted under any other Diagnostic Code.

In a November 2011 VA examination x-ray report, mild tricompartmental degenerative joint disease was present.  The Veteran was able to perform forward flexion to 95 degrees, and there was no limitation of extension.  

In a November 2012 VA examination, the Veteran was able to perform forward flexion to 110 degrees, with pain at 100 degrees, and there was no limitation of extension.  The examiner also noted frequent episodes of joint pain in the left knee and meniscal tear.  The assistive device noted was regular use of a cane.  Imaging studies of the left knee demonstrated degenerative or traumatic arthritis.

The April 2015 private examiner noted that the operative notes documents that in addition to a torn ACL, the Veteran also had an injury to the medial meniscus.  It was this examiner's medical opinion that "under DC 5259, his post-surgical clinical status involving the left medial semilunar meniscus was still symptomatic."

Based upon these x-ray findings, a separate rating and the assignment of a 10 percent rating for left knee arthritis is warranted.  38 C.F.R. § 4.71a, DC 5010.  An assignment of a rating in excess of 10 percent for arthritis of the left knee is not warranted under DCs 5260 and 5261 as the evidence does not show flexion limited to 30 degrees or less, or extension limited to 15 degrees or more, warranting a rating higher than 10 percent.

All ROM testing to this point is consistent with the assignment of a 10 percent rating under DC 5010, for noncompensable limitation of motion.  The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left knee disability under 38 C.F.R. § 4.71a, DC 5010-5260.

In considering whether additional and/or increased ratings might be assigned for the service-connected left knee disability under all other diagnostic codes during the applicable period, there is no evidence of ankylosis of the left knee and a separate rating under Diagnostic Code 5256 is not warranted.  There is no history of dislocated semilunar cartilage; a rating under Diagnostic Code 5258 is not warranted.  The Veteran underwent an ACL repair in service; however, there is no indication that he has undergone the removal of semilunar cartilage (that it, the meniscus).  Therefore, DC 5259 is inapplicable.  Finally, there is no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262 and genu recurvatum has not been objectively demonstrated as required under Diagnostic Code 5263.

For all the foregoing reasons, the Board finds that a rating of 20 percent for left knee moderate instability under DC 5257 is warranted, and a separate rating of 10 percent for x-ray findings of arthritis is warranted under DC 5010.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a groin disability is reopened.

The appeal concerning entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal concerning entitlement to service connection for chronic joint pain is dismissed.

The appeal concerning entitlement to service connection for chronic muscle pain is dismissed.

The appeal concerning entitlement to service connection for sleep disturbance is dismissed.

The appeal concerning entitlement to service connection for muscle twitching is dismissed.

The appeal concerning entitlement to service connection for a respiratory disorder is dismissed.

Service connection for a low back disability secondary to his left knee disability is granted.

Service connection for bilateral lower extremity radiculopathy secondary to his low back disability is granted.

Entitlement to an increased disability rating of 20 percent for a left knee disability based on moderate instability is grant.

A separate 10 percent rating for left knee degenerative joint disease is granted.


REMAND

Groin

As the Veteran's claim for a groin disability has been reopened, the Board now analyzes the merits of the claims.  However, having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  

VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2) (West 2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

Service treatment records (STRs) revealed possible hernia in February 1991.  The Veteran testified to symptoms of a tearing sensation when he goes to pick things up, a hot, burning sensation, pain in his scrotum, swelling, soreness, tenderness and nausea.  As such, VA examination is needed to determine whether his injury in service is related to current persistent and recurrent symptoms.


Left Shoulder

In an August 2013 MRI, it was noted that the Veteran suffers from frequent dislocation with left shoulder pain.  The MRI showed mild to moderate narrowing at the glenohumeral articulation with minor marginal spurring, and degeneration/maceration of the cartilaginous labrum without a displaced labral tear. 

The Veteran contends that his left shoulder disability is either related to his active duty service and position as a Unit Supply Specialist; or in the alternative, he provided testimony that his left shoulder is secondary to his service-connected knee, as he first started having symptoms with his left shoulder while on crutches for six months, due to knee surgery.  He also noted that the left shoulder is aggravated by his service-connected fibromyalgia.

In light of such evidence, VA examination is needed to determine whether his left shoulder disability is related to his service-connected disabilities.

Increased Ratings for Migraine and IBS 

In a November 2017 rating decision, the Veteran was granted service connection for migraine variant headaches, assigned a noncompensable rating, and IBS with an assigned evaluation of a 10 percent disability rating.  The Veteran submitted a timely notice of disagreement (NOD) with the ratings assigned by the RO for each disability in March 2018.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2017).  To date, no SOC has been furnished regarding these issues.  Because the March 2018 NOD placed these issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

Whether a TDIU may be awarded cannot be resolved at this time, as the level of severity of the Veteran's other disabilities remain unclear.  As such, a decision on the issue of entitlement to a TDIU is deferred so that the Veteran's service connection claim can be assessed at a VA examination and increased rating claims decided.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issues of increased ratings for IBS and migraine variant headaches.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issues of increased rating for IBS and migraine variant headaches be returned to the Board.

2.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed service connected disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

3.  After obtaining any outstanding records, schedule the Veteran for new VA examinations with new examiners for the issues of service connection for the groin and left shoulder.  The claims file must be made available to, and reviewed by the examiners.  All tests deemed necessary should be conducted and the results reported in detail.

Based upon a review of the relevant evidence of record, the history provided by the Veteran, examination, and medical principles, the VA examiner is asked to offer the following opinions as it relates to the groin disability:

a.  Does the Veteran have a current groin disability?

b.  Determine whether any groin disability at least as likely as not (50 percent probability or greater) began in, or is otherwise related to military service, to include a possible hernia injury in February 1991.

Based upon a review of the relevant evidence of record, the history provided by the Veteran, examination, and medical principles, the VA examiner is asked to offer the following opinions as it relates to the left shoulder disability:

a.  Does the Veteran have a current left shoulder disability?

b.  Determine whether any left shoulder disability at least as likely as not (50 percent probability or greater) began in, or is otherwise related to military service, to include his position as a Unit Supply Specialist.

b.  Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that any left shoulder disability was caused or aggravated beyond its natural progression by his service-connected left knee disability, to include the use of crutches after his knee surgery?  The opinion must address both causation and aggravation, as these are two separate inquiries.

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


